IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45572

STATE OF IDAHO,                                  )    2018 Unpublished Opinion No. 470
                                                 )
       Plaintiff-Respondent,                     )    Filed: May 23, 2018
                                                 )
v.                                               )    Karel A. Lehrman, Clerk
                                                 )
MEGAN ANN MATTOCKS,                              )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for burglary, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth Ann Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Megan Ann Mattocks pled guilty to burglary. Idaho Code § 18-1401. The district court
sentenced Mattocks to a unified term of ten years with two years determinate. Mattocks appeals
asserting that the district court abused its discretion by imposing an excessive sentence. 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

1
      Mattocks also filed an Idaho Criminal Rule 35 motion which the district court denied.
Mattocks does not address the denial of this motion as an issue on appeal.
                                                  1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mattocks’ judgment of conviction and sentence are affirmed.




                                                   2